In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-393V
                                    Filed: January 13, 2022


    A.T.,                                                    Special Master Horner

                        Petitioner,                         Motion for Redaction; 42 U.S.C.
    v.                                                      §300aa-12(d)(4)(B)

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Danielle Anne Strait, Maglio Christopher & Toale, Seattle, WA, for petitioner
Catherine Elizabeth Stoler, U.S. Department of Justice, Washington, DC, for respondent

                          ORDER GRANTING MOTION TO REDACT 1

       On March 29, 2016, petitioner’s mother initiated this action by filing a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq. 2 (the “Vaccine Act”) on her behalf. On December 19, 2017, this
case was recaptioned to petitioner’s name when petitioner reached the age of majority
and became the petitioner. (ECF No. 31.) On December 17, 2021, a decision was
issued dismissing this case. (ECF No. 77.) Petitioner subsequently moved pursuant to
Vaccine Rule 18(b) to redact that decision, seeking to have all references to her name
reduced to initials. (ECF No. 78.) Respondent filed a response on January 10, 2022,
deferring to the special master’s judgment as to whether to grant the motion. (ECF No.
79.)



1
  Because this unpublished Order contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act of
2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). In light of the undersigned’s conclusion below, I intend to post this Order with a redacted
caption. Petitioner’s name does not otherwise appear in this document. To the extent Petitioner would
seek further redaction, in accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move
to redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).


                                                     1
        Vaccine Rule 18(b) effectuates the opportunity for objection contemplated by
Section 12(d)(4) of the Vaccine Act, which provides in relevant part that “[a] decision of
a special master or the court in a proceeding shall be disclosed, except that if the
decision is to include information . . . (ii) which are medical files and similar files the
disclosure of which would constitute a clearly unwarranted invasion of privacy, and if the
person who submitted such information objects to such information in the decision, the
decision shall be disclosed without such information. § 300aa-12(d)(4)(B). The U.S.
Court of Appeals for the Federal Circuit has not had occasion to interpret this section of
the Vaccine Act. There are, instead, two competing methods of interpretation endorsed
by different decisions in the lower courts. See Langland v. Sec’y of Health & Human
Servs., No. 07-36V, 2011 WL 802695 (Fed. Cl. Spec. Mstr. Feb. 3, 2011); W.C. v. Sec’y
of Health & Human Servs., 100 Fed. Cl. 440 (2011).

        In Langland, the Chief Special Master examined a redaction request pursuant to
Section 12(d)(4)(B) in the context of the common law traditions regarding redaction and
public access, the E-Government Act, and other provisions of the Vaccine Act favoring
public disclosure. 2011 WL 802695, at *6-8. The Chief Special Master concluded that
“the party seeking to seal a document faces a burden to show particularized harm
outweighing the public interest in disclosure. This common law background informs the
correct construction of the language in section 12(d)(4)(B)(ii), and militates against
routine redaction of all sensitive medical information from special masters' decisions.”
Id. at *8. Upon review of the redaction request at issue, the Chief Special Master
concluded that the request was unsupported and only a redaction of the petitioner’s
minor child’s name to initials and redaction of the child’s birthdate was appropriate. Id.
at * 11.

        Subsequently, in W.C., the Court of Federal Claims reviewed a redaction request
in the context of the Freedom of Information Act (FOIA), which the court observed to
employ language similar to Section 12(d)(4)(B) of the Vaccine Act. 100 Fed. Cl. 440.
The court focused on the idea that petitioner’s request “must be weighed against the
government's interest in public disclosure.” Id. at 460-61. Focusing specifically on the
identity of the petitioner, the court observed that it is petitioner’s medical history and
adverse vaccine reaction, and not petitioner’s own specific identify, that the public has
an interest in seeing disclosed. Id. W.C. has been interpreted as providing a more
lenient standard for redaction as compared to Langland. See, e.g., K.L. v. Sec’y of
Health & Human Servs.,123 Fed. Cl. 497, 507 (2015) (noting that the Special Master
below “argued that even when a Special Master follows the lenient standard for
redaction set forth in W.C., requests for redaction have been denied because they failed
to substantiate the basis for the request.”).

       In this case, the differing statutory interpretations and varying degrees of leniency
between Langland and W.C. need not be belabored. Both decisions discuss a
balancing of interests and can easily be read in harmony where that balance is
uncontroversial. Here, potentially consistent with Langland, petitioner contends that,
given her age, life stage, and the nature of the medical condition at issue, disclosure of
her condition is especially likely to hamper her future prospects. (ECF No. 78, p. 2.)


                                             2
Additionally, petitioner stresses that this case was initially filed by her parent at a time
when petitioner was a minor and did enjoy some anonymity in the form of a redaction of
her name to initials. (Id.) Because this case was filed on her behalf as a minor,
petitioner did not herself have the opportunity to anticipate the future medical
disclosures threatened by publication of the decision dismissing this case. (Id.) But, in
any event, petitioner requests only that her name be reduced to initials, a modest
redaction which W.C. notes to be compatible with the public’s disclosure interest of the
medical facts underlying the claim. Moreover, respondent does not object to petitioner’s
proposed redaction. (ECF No. 79.)

       Accordingly, petitioner’s motion is GRANTED. All references to petitioner’s
name in the caption and body of the December 17, 2021 Decision will be redacted to
instead read “A.T.” Additionally, the Clerk of this Court is hereby instructed to change
the caption of this case to the caption above.


IT IS SO ORDERED.

                                                 s/Daniel T. Horner
                                                 Daniel T. Horner
                                                 Special Master




                                             3